Citation Nr: 1144032	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1974 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In September 2011, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current sleep apnea began in service and is related to his service-connected diabetes mellitus.  He alleges that he started having a snoring problem in service.

The Veteran's service treatment records reveal no complaints, findings, or treatment of sleep apnea.  He was treated in service on multiple occasions for bronchitis and cough.  In August 1988, he was assessed with probable mild chronic obstructive pulmonary disease (COPD) secondary to chronic smoking manifested by respiratory wheezing on auscultation.  The Veteran's exposure to asbestos in service is well documented.

An August 2005 VA treatment record noted the Veteran's complaints of excessive sleepiness during the day despite eight hours of sleep at night.  The Veteran's wife reported that he snored and sometimes quit breathing.  He was referred to a sleep clinic for possible sleep apnea.

An October 2005 VA treatment record noted that the Veteran received a CPAP device.  Subsequent VA treatment records reflect his ongoing use of the CPAP device.

At an August 2007 VA respiratory examination, the Veteran was diagnosed with obstructive sleep apnea.  The examiner opined that this disorder most probably is secondary to the Veteran's obesity, and is not directly or proximately the result of the Veteran's diabetes.  The examiner concluded that there is a less than 50 percent probability that the Veteran's obstructive sleep apnea is secondary to his diabetes.

The Veteran should be scheduled for an appropriate VA examination to obtain opinions regarding the relationship between his sleep apnea and service, and his sleep apnea and service-connected diabetes mellitus with regard to aggravation.

Updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VA Medical Center in Portland, Oregon, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for an appropriate VA examination for sleep apnea.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep apnea is related to any incident of service, or was caused by or is aggravated by his service-connected diabetes mellitus.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

